                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:19-cv-06806-ODW (AFM)                                           Date: February 5, 2020
Title      Lawrence E. Jones v. E. Gollett, et al.



Present: The Honorable:       ALEXANDER F. MacKINNON, U.S. Magistrate Judge


                   Ilene Bernal                                             N/A
                   Deputy Clerk                                    Court Reporter / Recorder

          Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                       N/A                                                  N/A

Proceedings (In Chambers): Order to Show Cause

        On August 6, 2019, pro se plaintiff filed a Civil Rights Complaint against defendants
Correctional Officers E. Gollette, S. Khodabakhyshyan, R. Rosas, A. Ayon and M. Moran. Plaintiff
paid the full filing fee. On October 3, 2019, the Court issued the Summons and ordered plaintiff to
serve the Summons and Complaint by November 4, 2019 pursuant to Fed. R. Civ. P. 4(m) and file
proofs of service within ten days of service. Plaintiff was admonished that failure to effectuate
service by the November 4, 2019 deadline may result in the dismissal of the action as to any
unserved defendants by reason of plaintiff’s failure to prosecute, unless plaintiff can show good
cause for extending the time for service. The docket shows that, as late as the date of this Order,
plaintiff has not filed proofs of service of the Summons and Complaint nor requested an extension of
time to do so.

        Accordingly, IT IS ORDERED that within 20 days from the filing date of this Order,
plaintiff shall show cause in writing why this action should not be dismissed for failure to prosecute.
The filing of the proofs of service upon defendants of the Summons and Complaint within 20 days
shall discharge the Order to Show Cause.

        Further, plaintiff is admonished that if he fails to timely file the proofs of service, the Court
will recommend that this action be dismissed for failure to prosecute.

        IT IS SO ORDERED.


                                                                                                     :
                                                                     Initials of Preparer           ib



CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
